     Case 2:21-mj-30247-DUTY ECF No. 1, PageID.1 Filed 05/27/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

UNITED STATES OF AMERICA,

                        Plaintiff

v.                                              Case No. 21-30247
                                                Originating No. 1:21-mj-00447



ANTHONY MICHAEL PUMA,

                Defendant.
_____________________________________/

                           GOVERNMENT’S PETITION
                       FOR TRANSFER OF DEFENDANT TO
                    ANOTHER DISTRICT AND SUPPORTING BRIEF


       Pursuant to Rule 5(c)(3)(D) of the Federal Rules of Criminal Procedure, the

United States of America hereby petitions the Court for an order transferring defendant

ANTHONY MICHAEL PUMA, to answer to charges pending in another federal

district, and states:

       1. On May 27, 2021, defendant was arrested in the Eastern District

Michigan in connection with a federal arrest warrant issued in the Superior Court of the

District of Columbia based on a Complaint. Defendant is charged in that district with

violation of 18 U.S.C. § 1752(a)(1) - Knowingly Entering or Remaining in any Restricted

Building or Grounds Without Lawful Authority; 18 U.S.C. § 1752(a)(2) - Knowingly

Engaged in Disorderly or Disruptive Conduct in, or Within such Proximity to, any
    Case 2:21-mj-30247-DUTY ECF No. 1, PageID.2 Filed 05/27/21 Page 2 of 2




Restricted Building or Grounds; 18 U.S.C. § 1512(c)(2) - Obstruction of Justice/Congress;

40 U.S.C. § 5104(e)(2) - Violent Entry and Disorderly Conduct on Capitol Grounds.



      2. Rule 5 requires this Court to determine whether defendant is the person

named in the arrest warrant and is entitled to a preliminary examination as described in

Paragraph One above. See Fed. R. Crim. P. 5(c)(3)(D)(ii).



      WHEREFORE, the government requests this Court to conduct transfer

proceedings in accordance with Rule 5 of the Federal Rules of Criminal Procedure.


                                                Respectfully submitted,

                                                SAIMA S. MOHSIN
                                                Acting United States Attorney



                                                Alison A. Furtaw P55893
                                                Assistant U.S. Attorney
                                                211 W. Fort Street, Suite 2001
                                                Detroit, MI 48226
                                                alison.furtaw@usadoj.gov
                                                (313) 226-0206



Dated: May 27, 2021
